Exhibit 10.2

 

LIMITED GUARANTY

 

LIMITED GUARANTY, dated as of February 29, 2012 (as amended, supplemented, or
otherwise modified from time to time, this “Guaranty”), made by Gleacher and
Company, Inc., a Delaware corporation (the “Guarantor”), in favor of UBS Real
Estate Securities Inc. (the “Buyer”).

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of September 6, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), between ClearPoint Funding, Inc. (the “Seller”) and the Buyer, the
Buyer has agreed from time to time to enter into transactions in which the
Seller agrees to transfer to Buyer Mortgage Loans against the transfer of funds
by Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Mortgage Loans at a date certain or on demand, against the transfer of funds by
Seller.  Each such transaction shall be referred to herein as a “Transaction”. 
It is a condition precedent to the obligation of the Buyer to continue to enter
into Transactions under the Repurchase Agreement that the Guarantor shall have
executed and delivered this Guaranty to the Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

 

1.              Defined Terms.

 

(a)         Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement or in the Pricing Letter, dated as of September 6, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Pricing
Letter”) between the Seller and the Buyer, as applicable, and used herein are so
used as so defined.

 

(b)         For purposes of this Guaranty, “Aging Margin Call” shall mean a
Margin Call triggered by a Purchased Mortgage Loan that is not a Pre-Amendment
Mortgage Loan becoming an Aged Post-Amendment Mortgage Loan.

 

(c)          For purposes of this Guaranty, “Obligations” shall mean (i) any
Margin Call made under the Repurchase Agreement with respect to any
Pre-Amendment Mortgage Loan or (ii) any Aging Margin Call made under the
Repurchase Agreement with respect to any Aged Post-Amendment Mortgage Loan up to
five (5) percent of the lesser of (x) Market Value and (y) the outstanding
principal balance of the Purchased Mortgage Loan subject to such Aging Margin
Call, which in either case arises under, or out of or in connection with the
Repurchase Agreement and any other Program Documents and any other document
made, delivered or given in connection therewith.

 

--------------------------------------------------------------------------------


 

2.              Limited Guaranty.

 

(a)         The Guarantor hereby unconditionally and irrevocably guarantees to
the Buyer the prompt and complete payment by the Seller when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations on the
following conditions. If, as and to the extent that (i) Buyer has exercised its
rights under the Repurchase Agreement to require payment of the Obligations by
Seller and (ii) Seller has failed to pay such Obligations upon request by Buyer
(the conditions set forth in the preceding clauses (i) and (ii) and
collectively, a “Guaranty Triggering Event”), then, after 3 business days’ prior
notice, the Guarantor will promptly pay to Buyer such Obligations.

 

(b)         The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Buyer in enforcing any rights with respect to, or collecting,
any or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty.  This Guaranty shall
remain in full force and effect until both (i) the termination of the Repurchase
Agreement and (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller may be free from any Obligations.

 

(c)          Guarantor agrees that whenever, at any time, or from time to time,
the Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

 

3.              Right of Set-off.  Following the occurrence of a Guaranty
Triggering Event, the Buyer is hereby irrevocably authorized from time to time
with the concurrent notice from Buyer which shall be delivered using Buyer’s
reasonable good faith efforts, to set off and appropriate and apply any and all
monies and other property of the Guarantor, deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Buyer may elect, on account of the
Obligations.  The Buyer shall use its reasonable good faith efforts to provide
prior written notice to the Guarantor of any such proposed set-off and the
application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Buyer under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have.

 

4.              Subrogation.  Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated.  If any amount

 

2

--------------------------------------------------------------------------------


 

shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amounts shall
be held by the Guarantor in trust for the Buyer, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Buyer in the exact form received by the Guarantor (duly indorsed by
the Guarantor to the Buyer, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Buyer may determine.

 

5.              Amendments, etc. with Respect to the Obligations.  Except as
otherwise set forth herein, Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against the Guarantor,
and without notice to or further assent by the Guarantor, any demand for payment
of any of the Obligations made by the Buyer may be rescinded by the Buyer, and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Buyer, and the Repurchase
Agreement, and the other Program Documents and any other document in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Buyer may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Buyer for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  The Buyer shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  Except as otherwise set forth in
Section 2 hereof, when making any demand hereunder against the Guarantor, the
Buyer may, but shall be under no obligation to, make a similar demand on the
Seller or any other guarantor, and any failure by the Buyer to make any such
demand or to collect any payments from the Seller or any such other guarantor or
any release of the Seller or such other guarantor shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Buyer against the Guarantor.  For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

6.              Guaranty Absolute and Unconditional.

 

(a)         Except as otherwise set forth in Section 2 hereof, Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Buyer upon this Guaranty
or acceptance of this Guaranty; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived in reliance upon this Guaranty; and all dealings
between the Seller or the Guarantor, on the one hand, and the Buyer, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guaranty.  Except as otherwise set forth in Section 2
hereof, Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Seller or the Guarantor with
respect to the Obligations.  This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Documents, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto

 

3

--------------------------------------------------------------------------------


 

at any time or from time to time held by the Buyer, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Seller against the Buyer, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of the Seller or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Seller for the Obligations,
or of the Guarantor under this Guaranty, in bankruptcy or in any other
instance.  Except as otherwise set forth in Section 2 hereof, when pursuing its
rights and remedies hereunder against the Guarantor, the Buyer may, but shall be
under no obligation, to pursue such rights and remedies that they may have
against the Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Buyer to pursue such other rights or remedies or to collect
any payments from the Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Buyer against
the Guarantor.  This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
their successors and assigns thereof, and shall inure to the benefit of the
Buyer, and successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guaranty shall have
been satisfied by payment in full, notwithstanding that from time to time during
the term of the Repurchase Agreement the Seller may be free from any
Obligations.

 

(b)         Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:

 

(i)          Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against the Buyer any claim or defense based upon, an
election of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against the Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller, against any other guarantor, or against any other person or security.

 

(ii)                          Guarantor is presently informed of the financial
condition of the Seller and of all other circumstances which diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations.  The
Guarantor hereby covenants that it will make its own investigation and will
continue to keep itself informed of the Seller’s financial condition, the status
of other guarantors, if any, of all other circumstances which bear upon the risk
of nonpayment and that it will continue to rely upon sources other than the
Buyer for such information and will not rely upon the Buyer for any such
information.  Absent a written request for such information by the Guarantor to
the Buyer, Guarantor hereby waives its right, if any, to require the Buyer to
disclose to Guarantor any information which the Buyer may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

 

4

--------------------------------------------------------------------------------


 

(iii)                       Guarantor has independently reviewed the Repurchase
Agreement and related agreements and has made an independent determination as to
the validity and enforceability thereof, and in executing and delivering this
Guaranty to the Buyer,  Guarantor is not in any manner relying upon the
validity, and/or enforceability, and/or attachment, and/or perfection of any
Liens or security interests of any kind or nature granted by the Seller or any
other guarantor to the Buyer, now or at any time and from time to time in the
future.

 

7.              Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

8.              Payments.  Guarantor hereby agrees that the Obligations will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars.

 

9.              Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, the Guarantor agrees that, as
between the Guarantor and Buyer, the Obligations, to the extent a Guaranty
Triggering Event has occurred with respect to such Obligations pursuant to the
terms of Section 2 hereof, shall be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller.

 

10.       Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.       Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.       No Waiver; Cumulative Remedies.  The Buyer shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Buyer of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Buyer would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative,

 

5

--------------------------------------------------------------------------------


 

may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

13.       Waivers and Amendments; Successors and Assigns; Governing Law.  None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantor
and the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer.  Buyer agrees that no amendment by the
Buyer of the Repurchase Agreement, any other Program Documents and any other
document made, delivered or given in connection therewith that affect or propose
or purport to modify the Obligations shall be effective without the prior
written consent of the Guarantor.  This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.  .

 

14.       Notices.  Notices by the Buyer to the Guarantor may be given by mail,
or by telecopy transmission, addressed to the Guarantor at the “Address for
Notices” specified below its name on the signature page hereof and shall be
effective as set forth below.

 

15.       Jurisdiction.

 

(a)         THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)       GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS.

 

16.       Integration.  This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

 

17.       Acknowledgments.  Guarantor hereby acknowledges that:

 

(a)         Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty;

 

(b)         the Buyer does not have any fiduciary relationship to the Guarantor,
and the relationship between the Buyer and the Guarantor is solely that of
surety and creditor; and

 

(c)          no joint venture exists between the Buyer and the Guarantor or
among the Buyer, the Seller and the Guarantor.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

Gleacher and Company, Inc., as Guarantor

 

 

 

 

 

By:

/s/ John Griff

 

 

Name: John Griff

 

 

Title: Chief Operating Officer

 

 

 

Address for Notices

 

Signature Page to the Guaranty

 

--------------------------------------------------------------------------------